In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-151 CV

____________________


GEORGE MORAN, JR., Appellant


V.


STARR MORAN, Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 03-01-00603-CV




MEMORANDUM OPINION (1)
	George Moran, Jr. filed notice of appeal from the final divorce decree that dissolved
his marriage to Starr Moran.  The trial court partially sustained the clerk's and court
reporter's contest to the appellant's affidavit of indigence, and ordered the appellant to pay
up to $4,000 for the reporter's record and $750 for the clerk's record.  Tex. R. App. P.
20.1(k).  On February 3, 2005, we overruled the appellant's challenges to that ruling, held
he is not entitled to proceed without payment of costs as ordered by the trial court, and
provided notice that the appeal would be dismissed for want of prosecution thirty days
from the date of the order unless the appellant paid the filing fee and provided proof of
payment arrangements for preparation of the appellate record.  Tex. R. App. P. 37.3. 
George Moran, Jr. has not remitted the filing fee, nor has he submitted evidence that he
has arranged for preparation of the clerk's record and the reporter's record.  Failure to file
the clerk's record because the appellant failed to pay for the record is grounds for dismissal
for want of prosecution.  Tex. R. App. P. 37.3(b).  The appellant failed to timely comply
with our Order of February 3, 2005.  Tex. R. App. P. 42.3(c).  The appeal is dismissed
for want of prosecution.  Tex. R. App. P. 42.3(b), (c).  	
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered March 31, 2005 
Before McKeithen, C.J., Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.